Title: From Benjamin Franklin to [Horatio Gates], 2 June 1779
From: Franklin, Benjamin
To: Gates, Horatio


Dear Sir,
Passy, June 2. 1779.
I received your obliging Letter by the Chevalier De Ramondis who appears extreamly sensible of the Civilities he received at Boston, and very desirous of being serviceable to the American Cause; his Wound is not yet right, as he tells me there is a part of the Bone still to be cut off. But he is otherwise well and chearful, and has a great Respect for you.
The Pride of England was never so humbled by any thing as by your Capitulation of Saratoga. They have not yet got over it, tho’ a little elated this Spring by their Success against the French Commerce. But the growing Apprehensions of having Spain too upon their hands, has lately brought them down to an humble Seriousness that begins to appear even in Ministerial Discourses [torn: and the Papers?] of Ministerial Writers. All the happy Effects of that Transaction for America, are not generally known; I may sometime or other acquaint the World with some of them. When shall we meet again in chearful Converse, talk over our Adventures, and finish with a quiet Game of Chess.
The little Dissensions between Particulars in America are much magnified in England, and they once had great Hopes from them. I consider them, with you, as the Effects of apparent Security; which do not affect the grand Points of Independence and Adherence to Treaties; and which will vanish at any renew’d Appearance of Danger.
This Court continues heartily our Friend, and the whole Nation are warm in our Favour; excepting only a few West Indians & Merchants in that Trade, whose Losses make them a little uneasy.
With sincere and great Esteem and Affection I am ever, Dear Sir, Your most obedient and most humble Servant
[B Franklin]
 
Endorsed: Letter from Dr. Franklin, dated passy, 2d: June, 1779:—
